Citation Nr: 0732026	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-23 649	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for gastroesophageal reflux disease (GERD) with irritable 
bowel syndrome (IBS), status post-cholecystectomy.

2.  Entitlement to an initial compensable rating for Wolff-
Parkinson syndrome.

3.  Entitlement to an initial compensable rating for 
sinusitis, status post septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
January 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  That decision, in relevant part, granted the 
veteran's claims for service connection and assigned initial 
ratings retroactively effective to February 2003.  He 
appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (when the veteran timely appeals the 
initial rating for a disability, just after establishing his 
entitlement to service connection for it, VA adjudicators 
must consider his claim in this context - which includes 
determining whether his rating should be "staged" to 
compensate him for times since the effective date of the 
award when his disability may have been more severe than at 
others).  In a May 2005 decision, during the pendency of this 
appeal, a local Decision Review Officer (DRO) increased the 
initial rating for the GERD with IBS from 10 to 30 percent 
with the same February 2003 retroactive effective date.  
The veteran has since continued to appeal for an even higher 
initial rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).

As support for his claims, the veteran testified at a hearing 
at the RO in May 2007 before the undersigned Veterans Law 
Judge of the Board (Travel Board hearing).  During the 
hearing, he withdrew several additional claims that he had 
appealed - for higher ratings for temporomandibular joint 
syndrome, left lateral epicondylitis, residuals of a fracture 
of the right fifth metacarpal, Eagles syndrome 
(elongated stylohyoid ligament), and a torn left rectus 
femoris (quadriceps) muscle.  So those claims are no longer 
at issue.  See 38 C.F.R. § 20.204 (2007).

The remaining claims still at issue require further 
development, so the Board is remanding them to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


REMAND

The veteran alleges that his GERD is much more severe than 
reflected in his current rating, and that his VA examination 
in 2003 was inadequate because the examiner did not have 
access to the claims file for the pertinent medical history, 
including numerous service medical records.  See 38 C.F.R. 
§§ 4.1, 4.2. (2007); See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The report of that evaluation confirms the 
claims file was not available for consideration.

The veteran described his symptoms as heartburn four to five 
times a week, and he said he often vomits because of his 
acidity reflux, which can be triggered by something as simple 
as bending over to tie his shoes.  But the most debilitating 
aspect of his illness, he explained, is the IBS, which 
becomes problematic within 15 to 20 minutes of eating a meal, 
and that he has blood in his stools.  He also stated he has 
fluctuating weight loss which requires him to maintain two 
trouser sizes.  The Board notes a 10 pound weight loss 
between August 2003 and November 2004.  The veteran also 
asserted that the quality of his life and ability to perform 
his job have been significantly impacted by the severity of 
his IBS, as he must ensure that he is never too far from a 
bathroom because he frequently has to avail himself of it.  
Primarily for these reasons, he believes he is entitled to a 
separate rating for the IBS, that is, apart from the rating 
for the GERD (not the two conditions lumped together as one 
disability).

The veteran should be reexamined to assess the current 
severity of these conditions since there is evidence at least 
suggesting they have worsened since his last VA compensation 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VA O.G.C. Prec. Op. 
No. 11-95 (1995).



Since the Board has determined that a medical examination is 
necessary in this case, the veteran is hereby informed that 
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  This regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The veteran's description of his Wolff-Parkinson syndrome did 
not reveal many symptoms.  He noted that he had undergone a 
radio frequency ablation prior to his retirement from 
military service; that he thought he had experienced perhaps 
two to three episodes a month; and that he was not currently 
on any medication for treatment of this condition.  Of 
significance to the Board, however, is that he also stated he 
was due to see his private doctor a week after the hearing, 
and the Board does not see any records of that consultation 
in the claims file.  So any additional records need to be 
obtained.  See 38 C.F.R. § 3.159(c)(1) (2007).

Although the veteran also did not describe symptoms of his 
sinusitis to suggest they have increased in severity since 
his last VA examination, the Board notes the examination 
report indicates that X-rays of his sinuses were taken as 
part of that evaluation, but for some unknown reason were 
unavailable when the examiner dictated the report of his 
findings.  There is no addendum to the report in the file, 
so this additional evidence also needs to be obtained for 
consideration in the appeal.  38 C.F.R. § 3.159(c)(2).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Review the claims file and ensure that all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and satisfied, 
including notice regarding how initial 
disability ratings and effective dates are 
determined.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

2.  Obtain the names and addresses of all 
medical care providers who have treated the 
veteran for his GERD with IBS, Wolff-
Parkinson syndrome, and sinusitis, 
especially since his May 2007 Travel Board 
hearing.  This includes, but is not limited 
to, treatment he has received at the Medical 
Group of North Florida.  And with his 
authorization, obtain these additional 
records.

3.  Upon completion of the above 
development, regardless of whether any 
additional records are obtained, arrange 
examinations* to determine the current 
severity of the veteran's GERD with IBS, 
Wolff-Parkinson syndrome, and sinusitis.  
All indicated diagnostic testing and 
evaluation should be conducted.  Request the 
gastrointestinal (GI) examiner to comment 
specifically on which component - the GERD 
or the IBS, manifests the predominant 
symptomatology, and whether there is 
evidence of pain, vomiting, material weight 
loss and hematemesis or melena with moderate 
anemia or other symptom combinations 
productive of severe impairment of health.  
Also ask the GI examiner to assess and 
comment on the impact of the veteran's 
disorders on his ability to work 
(i.e., whether they prevent him from 
obtaining and maintaining substantially 
gainful employment).

*It is imperative that the claims file be 
made available to the examiners for review 
of the veteran's pertinent medical and other 
history, including a complete copy of this 
remand.

4.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained, to include determining whether the 
veteran's IBS has a marked impact on his 
employment.  If any claim is not granted to 
his satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


